Citation Nr: 1518766	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for bilateral hearing loss, to include as due to a TBI.

4.  Entitlement to service connection for tinnitus, to include as due to a TBI.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a stomach disorder, including ulcers.

7.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran appeared for a Travel Board hearing in November 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In regard to the claims for service connection for memory loss and a TBI, the Board notes that service connection is in effect for post-traumatic stress disorder (PTSD), and it is unclear whether there are a separate mental health or cognitive disorders that can be disassociated from either PTSD or a tank gun head injury described in detail during the November 2012 hearing.  An April 2011 VA treatment record indicates a short-term memory deficit, and a March 2014 VA examination report contains a provisional diagnosis of an unspecified neurocognitive disorder.  The examiner noted that the Veteran's memory complaints were not consistent with PTSD and were "beyond what would be expected from PTSD alone," and then stated that it was outside his expertise to evaluate neurocognitive disorders.  Separately, the examiner noted that the Veteran did not have a TBI, but no rationale for this conclusion was provided, and it is not clear that the examiner reviewed the Veteran's hearing testimony as to his claimed TBI.  Given the above, the Board finds that a neurocognitive specialist should examine the Veteran in conjunction with these claims.

A review of the Veteran's hearing testimony also indicates that he believes that his claimed bilateral hearing loss and tinnitus are due to his claimed TBI, and a decision on these claims should be deferred until the TBI claim is resolved.  Of note to the Board is that the report of the May 2011 VA audiological examination does not contain an etiology opinion regarding tinnitus, and the question of etiology should also be addressed by the aforementioned neurocognitive specialist.

As to the claimed back disorder, the Veteran has asserted that this is due to an in-service injury, and during his hearing he described undergoing a Tennessee Valley Authority (TVA) physical in conjunction with a job examination in 1972.  Efforts should be made to obtain this physical report, and a VA examination addressing the etiology of this disorder is also warranted.  38 C.F.R. § 3.159(c)(4) (2014).

With regard to the claimed stomach disorder, during his hearing the Veteran described stomach problems in service and surgery in the 1970s.   Efforts should be made to obtain available surgical records, and a VA examination addressing the etiology of this disorder is also warranted.  Id.

Finally, during his hearing the Veteran confirmed that recent testing with Dr. L.B. had revealed elevated blood sugar readings, raising the question of whether he has type II diabetes mellitus currently.  A VA examination addressing the question of current type II diabetes mellitus is necessary, particularly as the Veteran served in Vietnam from August 1971 to March 1972.  38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the case is REMANDED for the following action:

1.  A 38 C.F.R. § 3.159(b) letter must be furnished to the Veteran, including the provisions of 38 C.F.R. § 3.310 and a request made for information (and, as needed, signed release forms) as to medical treatment, including from Dr. L.B.  Information should also be requested about stomach surgery from the 1970s and the TVA physical from 1972.  

2.  Efforts should then be made to obtain additional medical evidence, including that noted in paragraph 1, as well as updated VA medical records dated since 2014 (the most recent treatment has been at the Florence, Alabama Community-Based Outpatient Clinic (CBOC)).  All records obtained by the AOJ must be added to the claims file.  If no records are available, this must be documented in the claims file.

3.  The Veteran must then be examined by a VA neurocognitive disorders specialist who has reviewed the entire claims file (including VBMS and Virtual VA records).  The examiner must address the Veteran's claimed TBI in service and determine whether it is at least as likely as not (a 50 percent or greater probability) that any residuals resulted from such injury, to include memory loss or any other neurocognitive disorders, and whether such residuals are distinguishable from symptoms of PTSD.  The examiner must also address whether it is at least as likely as not that bilateral hearing loss and tinnitus resulted from a TBI or any other incident of service.  All opinions must be supported by a detailed rationale in a typewritten report.

4.  The Veteran must also be afforded a VA medical examination, conducted by an examiner who has reviewed the entire claims file (including VBMS and Virtual VA records).  The examiner must first determine whether the Veteran has current back and stomach disorders and whether it is at least as likely as not (a 50 percent or greater probability) that such disorders are etiologically related to service.  The examiner must next conduct all necessary testing to ascertain whether the Veteran has a current diagnosis of type II diabetes mellitus, and, if not, explain the basis for that determination.  All opinions must be supported by a detailed rationale in a typewritten report.

5.  Then, the claims must be readjudicated, with 38 C.F.R. § 3.310 applied to the bilateral hearing loss and tinnitus claims.  If any claims remain denied, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




